Citation Nr: 1728626	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-28 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for brain atrophy with residual headaches.

2.  Entitlement to an effective date earlier than September 15, 2009 for the grant of service connection for brain atrophy with residual headaches.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1984 to August 1987 and November 1993 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, DC.  Although the Veteran is represented, she agreed to participate in the Board hearing without her representative.  See March 2017 Board hearing transcript, p. 2.

The issue of entitlement to a rating higher than 10 percent for brain atrophy with residual headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service connection claim for brain atrophy with residual headaches was received on September 15, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 15, 2009, for the grant of service connection for brain atrophy with residual headaches are not met.  38 U.S.C.A. §§ 5107, 5110 (West. 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in September 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letters also notified the Veteran as to how VA assigns disability ratings and effective dates.  

VA has also satisfied the duty to assist.  The Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration records pertaining to her claim for disability benefits have been obtained and associated with the claims file.  VA also has provided her VA examinations addressing her brain atrophy with headaches in May 2010 and August 2016.  The examination reports obtained contain sufficient information to decide the issues addressed in this decision and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
  
VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II.  Effective Dates 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final allowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  An exception to the rule for service connection claims is the effective date can be the day after separation from service if the claim is received within one year of such separation.  See 38 C.F.R. § 3.400(b)(2).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. §  3.157. See 79 Fed.  Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1 (p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

The Veteran's service connection claim for brain atrophy with residual headaches was received on September 15, 2009.  The Veteran underwent a VA examination in May 2010, which related her brain atrophy with residual headaches to her military service.  On the basis of the VA examination, the RO granted service connection for brain atrophy with residual headaches in July 2010, assigning an effective date of September 15, 2009.  

Based on a careful review of the record, the Board finds that there is no evidence to support the assignment of an effective date earlier than September 15, 2009 for the grant of service connection for brain atrophy with residual headaches.  The date of her claim is the date that entitlement to benefits begins (unless entitlement arose later than the date of the claim).  In this case there is no evidence that the Veteran filed a service connection claim for brain atrophy with residual headaches prior to September 15, 2009.  The Veteran testified that she could not recall filing a claim earlier than September 2009 for her brain atrophy.  See March 2017 Board hearing transcript, p. 39.  

Accordingly, the claim for entitlement to an effective date prior to September 15, 2009 for service connection for brain atrophy with residual headaches is denied.


ORDER

Entitlement to an effective date earlier than September 15, 2009 for the grant of service connection for brain atrophy with residual headaches is denied


REMAND

The Veteran seeks a rating higher than 10 percent for her service-connected brain atrophy with residual headaches.  She testified at the March 2017 Board hearing that she suffered from headaches about once or twice a week and that the headaches were associated with sensitivity to noise.  See March 2017 Board hearing transcript, p. 18.  The last VA examination addressing the Veteran's headaches in August 2016 noted that the Veteran had not had headache pain for several years, but also reported prostrating attacks of non-migraine headache pain more frequently than once per month.  These findings contradict each other; and in any event, it appears that since the Veteran testified in March 2017 that she was having headaches once or twice per week that the severity of her headaches might have increased since they were last evaluated in August 2016.  Thus, additional examination is warranted to resolve her claim.

The Veteran also testified regarding additional private treatment records from Dr. Bernard in Woodbridge, Virginia that she would submit, but never did so.  Review of the record shows the Veteran signed a previous release for these records and they are in the file dated through 2009, but it is not clear if these records are complete.  On remand, she should be given another chance to notify VA of any additional evidence pertinent to her claim.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment she has received for her brain atrophy with residual headaches, including from Dr. Bernard at Neurology Services in Woodbridge, Virginia.  If the Veteran responds, make efforts to obtain any records identified.  

2.  Make arrangements to obtain any additional relevant treatment records from Bethesda Naval Medical Center dated since June 2010; and/ or any VAMC records.

3.  Schedule the Veteran for a VA neurological examination to determine the current severity of her brain atrophy with residual headaches.  The examiner should review the entire claims file, including any electronically stored treatment records, in conjunction with the examination.

The examiner should identify all residuals of the Veteran's brain atrophy to include headaches.  With respect to the headaches, the examiner should fully document the symptoms and functional effects of the Veteran's headaches.  The examiner should note the frequency of prostrating attacks of migraine, and indicate how the Veteran's migraines impact her economic adaptability.  The examiner also should reconcile the Veteran's subjective complaints with the assessment of the frequency of the Veteran's prostrating attacks of migraines.

A complete rationale should be provided for all conclusions which are expressed in the report of examination.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case. 

4.  After conducting any additional necessary development, the claim must be readjudicated based on all the evidence of record, all governing legal authority, including the VCAA and implementing regulations, and any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and her representative must be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


